               Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 1 of 31

                            DECLARATION OF TRINA LARSON
                                Pursuant to 28 U.S.C. § 1746
I, Trina Larson, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:


          1.      My name is Trina Larson. I am over the age of twenty-one and I live in

Gaithersburg, Maryland.

          2.      I have a degree in Finance and Accounting and I worked as a public accountant

for over twenty years. I was also a finance manager at a biotech company, ultimately bought by

Novartis, for about a year and a half. I am currently a full-time real estate agent.
          3.      In approximately February 2018, I was interested in stock trading. I went online

and googled phrases like “stock alerts” because I was interested in receiving stock alerts.

          4.      I found a free video promoting a service called Biotech Breakouts by someone

named Kyle Dennis. In the video, he talked about the large amounts of money he made trading.

He described how he does research on biotech companies to determine which stocks to pick to

trade on, and his subscribers could learn his methods of identifying what he called “catalysts.”

He said he provides educational materials and real-time trade alerts his subscribers can use to

buy and sell specific stocks. For example, he said he checks news alerts, earnings reports and

clinical trial updates. He also said that subscribers could trade part time to make trading profits

like Kyle was making and they did not have to have a lot of experience. He led me to believe that

he makes money regularly from these stock picks and I could make money too if I followed his

alerts.
          5.      I decided to try this service because I already owned some biotech stocks and was

familiar with the biotech industry, but I did not have the time to track a multitude of stocks. I

liked the fact that Kyle would send out alerts about when to buy and sell specific stocks and that

he made a lot of money with his trades. I wanted to make extra money and this fit with my full

time schedule.



                                                  1



                                                                                       PX 21, 1462
            Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 2 of 31


       6.      On approximately February 3, 2018, I signed up for Biotech Breakouts online for

a one-year subscription. I am not sure what I paid, but I believe it was no more than $500. I

charged the service to my American Express card. For the money, I believed I was receiving buy

and sell trade alerts for specific stocks, access to online educational videos, and access to a chat

room. I do not recall seeing anything about the subscription auto-renewing after one year, and I

did not want the service for more than one year. I thought that I was signing up for a subscription

with Biotech Breakouts and Kyle Dennis. At this time, I had never heard of a company called

Raging Bull.

       7.      From Kyle’s description of the service, I believed that he was buying and selling

stocks of biotech companies based on catalysts. A catalyst in this context could be something like

an FDA approval, clinical trials, or an announcement about a new product. I also believed that he

was trading stocks on biotech companies that were well-funded, solid companies.

       8.      I purchased this service because I wanted an alert service that would allow me to

follow the expert’s trades and make the trades myself. This is what Kyle Dennis promised. He

said that he would do all the work and we could just rely on his alerts. I did not have time to

watch videos online while working a full time job and I do not think that I ever did watch them.

The alert system was a key part of his pitch for me. In the free video I watched, he said that this

was a simple service that beginners could follow and we could rely on the alerts or learn about

trading through his educational videos or both. I wanted to rely on the alerts and not learn about

trading.

       9.      I relied mostly on the text alerts (rather than email) because my job requires me to

be out of the house most of the day. One stock that I bought based on Kyle’s alert was NBRV.

On April 17, 2018 Kyle sent a text saying that he bought 5,000 shares at $5.01. Then I received a

text on April 20, 2018 indicating he was purchasing 2,000 more shares at $5.00 per share. By the

time I got the alert and bought the shares, they were $5.61 per share. I am not sure if I ever

received a text to sell the stock and the stock price went down. I lost $5018. I checked the stock



                                                 2



                                                                                  PX 21, 1463
          Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 3 of 31


recently and it was selling at .65 cents per share. I received many texts from Kyle’s service and I

found that they were hard to follow.

       10.     I also believed that he would be trading stocks for large biotech companies and

that we would be holding the stocks for a few days or few weeks. In my experience, well-funded

biotech companies usually have a product and catalysts do not always happen quickly. I was

expecting Kyle to trade stocks on companies with real product development. However, Kyle was

trading on small biotech penny stocks that were more volatile than larger stocks. I had not heard

of many of them and I am not sure if these smaller companies have funding or products. Also, he

was often buying and selling stocks within hours. To me, the decision to buy and sell did not

seem based on a catalyst call because of the quick turnaround. It seemed more like he was

alerting his subscribers after he purchased to buy lesser known biotech penny stocks to drive the

price up, and then he would sell hours later without always letting us know when to get out.

       11.     When I signed up for the service, I envisioned one email a few times a month

with an accompanying alert for when to buy that stock and an update or alert as to when to sell

the stock. However, after I subscribed to the service, I started getting tons of daily emails from

Kyle Dennis. At some point, I also started receiving emails from a company called Raging Bull. I

do not know when it happened, but I was told at some point that Biotech Breakouts became part

of Raging Bull. It felt like the service was spamming my inbox and I was not able to read all of

the emails. It was too much information and too many emails and I was unable to track what

Kyle was doing. I may have missed some email alerts because of this, but I also received the

alerts on my phone via text. I started receiving emails from Raging Bull about other Raging Bull

programs. For example, I received an email advertising a service called Profit Prism. The email

said, in part:
        an income-making strategy that takes only 10 minutes per day and allows you to grow
        your small account, all while eliminating your risk. The beauty lies in the Profit Prism, a
        5 step system that works quickly to identify an ideal trade, EVERY DAY, that you can
        latch onto and begin to rip out profits from the market...Do you want to take a $1000 or
        $2000 account to upwards of $35,000 this Spring (emphasis in original)?



                                                 3



                                                                                  PX 21, 1464
          Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 4 of 31

Attached as Attachment A is a true and correct copy of this email.
       12.       I tried to use the service for a few months. I lost approximately $10,000 to

$15,000 trying to trade with Kyle Dennis. Almost everything I bought with him using the alerts, I

lost money on.

       13.       Even though Kyle Dennis portrayed this service as something I could use

successfully and make money, I realized I could not. I knew when I signed up that Kyle Dennis

did not offer refunds, so I knew that I lost my initial $500 investment.

       14.       Kyle Dennis said that this service would work for people who had full time jobs

and could be done part time. But, realistically his service required full time attention. I found it

difficult to act on the alerts without sitting at my computer all day. Also, I could not use the chat

room because I could not sit at my computer and chat online. I am in real estate and am always

on the road.

       15.       I believe that I originally paid Kyle Dennis for his Biotech Breakout service, but

my account information apparently was transferred to a company called Raging Bull. I did not

agree to do business with Raging Bull when I first signed up.

       16.       I found out in February 2019 that Raging Bull charged my credit card for another

year of the Biotech Breakout service. I did not sign up with Raging Bull originally, yet Raging

Bull is the company that charged my credit card $998 for the renewal. I had stopped using the

service after several months, and I knew that I did not want to continue the service. I did not

receive any kind of notification that my card would be charged again for the upcoming year. As

soon as I realized my credit card had been charged, I emailed Kyle Dennis and then emailed and

called Raging Bull to cancel my service.

       17.       On February 3, 2019, after I realized my card had been charged, I emailed

kyle@biotechbreakouts.com and said “I did not authorize a $998 charge on my credit card [sic]

Not good service for me I cannot sit by computer all day. I lost money on all trades [sic] Sucks

[sic].” I received an email back from someone named Nathan who told me that I agreed to the



                                                 4



                                                                                   PX 21, 1465
          Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 5 of 31


auto renewal and they do not issue refunds for late cancellations. Attached as Attachment B is a

true and correct copy of this email exchange.

       18.     On February 4, 2019, I emailed kyle@biotechbreakouts.com and stated that “I

emailed you long ago that this service was not for me. I cannot sit in front of my computer all

day. When I get your alerts by the time I get to a computer an [sic] log in it is too late. I tried

some of your trades an [sic] lost. I emailed this long ago. I understand the initial charge was not

refundable, so fine. However, you are forcing me to pay $998 for a service I do not want or use. I

emailed your support the second you attempted to charge my card. There was not [sic] warning

received. It is wrong to not give someone the opportunity to say no. I would like the recent

charge on my credit card reversed. This is dishonest.” Attached as Attachment C is a true and

correct copy of this email.

       19.     On February 4, 2019, I emailed support@ragingbull.com and stated that “I

emailed long ago this was not for me. I have not authorized you to charge my credit card $998.00

[sic] AGAIN, I do not want your service, it is not for me.” I also stated, “You are as you profess

‘self made millionaires’ I hope you got that way trading stocks and not taking peoples’ money.”

Attached as Attachment D is a true and correct copy of the email.

       20.     I also spoke with Raging Bull’s customer service and had a big fight over the

phone because they would not refund the money they charged in February 2019. Raging Bull

customer service cursed at me and said I agreed to the auto renew when I signed up initially.

Then the customer service agent told me that I could switch to a different service if I did not like

Kyle Dennis’ service but they would not give me a refund.

       21.     I ended up signing up for another Raging Bull service with the credit they gave

me called Petra’s Picks. I felt like I had no choice but to sign up for another service because

Raging Bull would not give me my money back. The expert who ran this service was Petra Hess.

The service included buy and sell trade alerts on Petra’s stock picks, access to her live portfolio,

and some training videos. I was never able to take full advantage of this service because I was

unable to access her portfolio to see her trades. It seemed like a technical issue on Raging Bull’s

                                                 5



                                                                                  PX 21, 1466
         Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 6 of 31


end. I emailed several times about the problem, but Raging Bull never fixed it. It was supposed

to be a stock alert service, but I did not receive all the alerts. Then, I received an email that

Petra’s service was being discontinued. I had at least three months before the end of the

subscription. Even though I never got the full service and still had at least three months of

service on the subscription, I never received any money back from Raging Bull.

       22.     I believe that the Raging Bull experts, like Kyle Dennis and Petra Hess, are just

day trading and making money from customer subscription fees. Before I subscribed to Biotech

Breakouts, I subscribed to another service for $30 month and it worked fine. I was looking for

something similar, but Biotech Breakouts seems like a scam to me. Charging $998 for alerts that

may or may not come makes me believe that they are just getting rich on subscription money.

       23.     I also tried to chargeback the fee with American Express, but the credit card

company would not help me.

       24.     I had to work more hours to make the $998 back that Raging Bull charged

without my knowledge and when I had not even been using the service.

       25.     In February 2019, I filed a complaint with TrustPilot. TrustPilot is a consumer

review website. My complaint said, in part “they have charged me $998.00 in ADVANCE and

are refusing to refund my money.”

       26.     I received a response from TrustPilot in February 2019 that said

www.biotechbreakouts.com has reported your review for containing language that’s accusatory

or defamatory. The following is problematic: “they have charged me $998.00 in ADVANCE and

are refusing to refund my money.”

       27.     I responded by asking how this is offensive. I told TrustPilot that the review is

factually accurate and there is nothing inappropriate about what I said. I responded that my credit

card was charged for services not yet received. That constitutes being charged in advance.

TrustPilot responded, in part, “Please understand that TrustPilot is a neutral review based

company and we must apply our Guidelines…the reason we have contacted you is because your

review is not within our Guidelines as it contains accusatory/defamatory statements such as ‘they

                                                6



                                                                                 PX 21, 1467
  Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 7 of 31




have charged me $998 in ADVANCE and are refusing to refund my money (emphasis in

original). "' I responded saying "I see you don't want any negative reviews. They must pay you.

My experience was negative. Their stock alerts come way too late to act upon. They renewed my

subscription without notice or my authorization. I called immediately when the charge hit my

credit card. Now I know not to trust the reviews on your website. Thanks for clearing that up."

Attached as Attachment E is a true and correct copy of this email exchange.

           28.    In February 2019, I filed a complaint with the Better Business Bureau. I still have

not received any money back from Raging Bull.

           29.    In my opinion, Kyle's service was too difficult for me personally to follow, too

time-consuming, and too much work. It did not work for me as promised and I lost thousands of

dollars.




           I declare under penalty of perjury that the foregoing is true and correct.



Executed on:      //Ii
Gaithersburg, Mlryi       d
                                     , 2020




                                                     7




                                                                                        PX 21, 1468
             Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 8 of 31

Robbins, Colleen B.

From:                         Trina Larson
Sent:                         Tuesday, May 19, 2020 1:56 PM
To:                           Robbins, Colleen B.
Subject:                      Fwd: 💰 Only 10 Minutes Per Day 💰



Spam from raging bull killing my inbox

---------- Forwarded message ---------
From: RagingBull <support@ragingbull.com>
Date: Fri, Apr 5, 2019 at 6:07 PM
Subject: 💰 Only 10 Minutes Per Day 💰
To:




           ~       RagingBu I                                            raging bull.com




           There’s something you need to see.


           An income-making strategy that takes only 10 minutes per day and allows you
           to grow your small account, all while nearly eliminating your risk.


           The beauty lies in the Profit Prism, a 5-step system that works quickly to
           identify an ideal trade, EVERY DAY, that you can latch onto and begin to rip
           out profits from the market.


           Jeff Williams has been perfecting this over the past few years and it’s been
           proven to work time and time again.




                                                    1
                                              Attachment A
                                                                              PX 21, 1469
               Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 9 of 31




           Now, the question is.


                Do you want to take a $1000 or $2000 account to upwards of
                                   $35,000 this Spring?

                      Great! Learn how this works LIVE on Tuesday, April 9th at 8PM ET.




           Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser
           nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory
           authority. Users of this website are advised that all information presented on this website is solely for
           informational purposes, is not intended to be used as a personalized investment recommendation, and is not
           attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
           NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the
           solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or
           otherwise) any security. All users of this website must determine for themselves what specific investments to
           make or not make and are urged to consult with their own independent financial advisors with respect to any
           investment decision. The reader bears responsibility for his/her own investment research and decisions, should
           seek the advice of a qualified securities professional before making any investment, and investigate and fully
           understand any and all risks before investing. All opinions, analyses and information included on this website
           are based on sources believed to be reliable and written in good faith, but should be independently verified, and
           no representation or warranty of any kind, express or implied, is made, including but not limited to any
           representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In
           addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
           opinions, analyses or information current. Also be aware that owners, employees and writers of and for
           RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
           newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is
           represented. Profits and losses reported are actual figures from the portfolios Raging Bull manages on behalf of
           RagingBull.com, LLC.




           If you no longer wish to receive our emails, click the link below:


               Unsubscribe from this list



           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




--
Trina Larson
                                                                   2
                                                           Attachment A
                                                                                                         PX 21, 1470
Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 10 of 31




                                                   I
                                              Attachment A
                                                        PX 21, 1471
From:            Trina Larson
To:              Robbins, Colleen B.
Subject:         Fwd: [BioTechBreakouts] Re: Re: February 2nd FDA Insider Weekly Watch List
Date:            Tuesday, May 19, 2020 2:03:02 PM
---------- Forwarded message ---------
From: Trina Larson <
Date: Mon, Feb 4, 2019 at 9:22 AM
Subject: Re: [BioTechBreakouts] Re: Re: February 2nd FDA Insider Weekly Watch List
To: BioTechBreakouts Support <kyle@biotechbreakouts.com>
That is SO WRONG
I HAVE RECEIVEF NO SERVICES AND YOU NEED TO CREDIT MY ACCOUNT
I understood you had nonredund on initial service but you cannot force me to renew
On Mon, Feb 4, 2019 at 9:19 AM Nathan (BioTechBreakouts Support) <kyle@biotechbreakouts.com> wrote:
    ##- Please type your reply above this line -##
    Your request (400968) has been solved. To reopen this request, reply to this email. See the latest comments below:
           g    Nathan (BioTechBreakouts)
                Feb 4, 9:14 AM EST
                Trina,
                When you purchased our service on 2/3/2018, it was advertised as an auto-renewing subscription unless the recurring billing feature was cancelled,
                by you, prior to renewal.
                Because you did not cancel or schedule to cancel before the renewal date, your account has been charged.
                Unfortunately at this time, per the terms and conditions you signed at the time of subscription, we do not provide refunds.
                While we don’t issue refunds for late cancellations, we will make sure you are not charged again when your current term concludes. Your access
                ends 2/3/2020. In the meantime, visit ragingbull.com to select a service of equal value to transfer to as we are glad to do that.
                You can view your subscription information, including terms and status, by logging into app.ragingbull.com.
                Thanks,
                Nathan
           g    Trina Larson
                Feb 3, 7:27 AM EST
    I did not authorize a $998 charge on my credit card
    Not good service for me I cannot sit by computer all day. I lost money on all trades Sucks
    On Sat, Feb 2, 2019 at 2:55 PM Kyle Dennis <kyle@biotechbreakouts.com> wrote:
    Good evening,
    I’m getting you the watch list this week a bit early so that we can enjoy the Super Bowl tomorrow!
    One of the best days of the year!
    Lots of updates this week, so please be sure to watch the Weekly Video Watch List (https://u6067039.ct.sendgrid.net/wf/click?upn=B3b2QVtR07unCLj8-
    2FpqBWttcJWMNTuqTTrOUwujBqDPk86MZKvJQWMdDBmCkvaGyqc38-2FqyS7Rg-2FuPzO9qDeEA8en3SHvwpkVvZ4VI9vZCkgjmDC6GZqPqkEeUZI-
    2BETIc76Cavp62b1fTV2TyoqRx1HN-2B2GXMdJ17T5omiOEkrA-3D_yGyZvKul4jc-2B-
    2BcsM0BSSHHXscHFoKmgzZRTg8iRhKjBub3kTxBImd1pvBwRzDKM3y0mbW6pTu9Dl1f7ODX9qwmqFb-2FwQy6PHvkivZqtbUqsHIcAAS6tQruRv-
    2Bt3zsicac82jBqmTn4pL9WO7xFUP0Wuyys7ZQJ6gpdZoEfXV-
    2Bqr4MWF2Bqirjz29f7Glhz0DjvrxFFlgUv7HsF1lMKeJe2fBq16kC1wdUWVBaiC3Fz5sMHzebxrHMF9KXuoJkgya...) to get all the in’s and out’s of how I’m looking to
    play each name.
                                                                                              Attachment B
               Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 11 of 31
                                                                                                                                        PX 21, 1472
       Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 12 of 31

See you Monday!

Reminder: Charts are updated every Sunday evening for the next week!

Catalyst Swing Names (1-4 week holds) that I am watching

Pieris Pharmaceuticals (PIRS)

Catalyst Dates: Important Phase 1 data coming between Feb 22 and 25

Buy Zone: $2.60 to $2.90

Profit Zone: $3.20 or higher

Stop Zone: $2.55 or below




Abeona Therapeutics (ABEO)




Catalyst Dates: Phase 1/2 safety data for sanfilippo syndrome type A due February 6th

Buy Zone: $6.60 to $6.80

Profit Zone: $7.30 or higher

Stop Zone: $6.40 or below




Amicus Therapeutics (FOLD)




Catalyst Dates: Phase 1/2 preliminary data for pompe disease due out February 7th

Buy Zone: $11.50 to $12.00

Profit Zone: $12.70 or higher

Stop Zone: $11.25 or below




Pacific Biosciences (PACB)




Catalyst Dates: Was acquired by ILMN for $8 in cash (closed mid 2019), currently trading way below

Buy Zone: $6.50 to $7.00

Profit Zone: $7.50 or higher

Stop Zone: $6.00 or below




Catalyst Biosciences (CBIO)




                                                                 Attachment B
                                                                                                     PX 21, 1473
       Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 13 of 31
Catalyst Dates: Phase 2/3 updated data for hemophilia due February 8th

Buy Zone: $8.00 to $8.40

Profit Zone: $9.00 or higher

Stop Zone: $7.75 or below




Aimmune Therapeutics (AIMT)




Catalyst Dates: Since FDA is now reopened, so they can potentially accept the company’s BLA

Buy Zone: $22.75 to $23.50

Profit Zone: $25.00 or higher

Stop Zone: $22.25 or below




Affimed (AFMD)




Catalyst Dates: FDA can give a positive update on the company’s clinical hold

Buy Zone: $3.30 to $3.50

Profit Zone: $4.00 or higher

Stop Zone: $3.10 or below




Nabriva Therapeutics (NBRV)




Catalyst Dates: FDA approval for complicated urinary tract infections due April 30th

Buy Zone: $1.75 to $1.90

Profit Zone: $2.25 or higher

Stop Zone: $1.50 or below




Avinger (AVGR)




Catalyst Dates: FDA approval for a device in “early 2019”. Likely to be approved because this is for an additional use of an already approved device

Buy Zone: $.30 to $.35

Profit Zone: $.45 or higher

Stop Zone: $.25 or below




                                                                   Attachment B
                                                                                                                                   PX 21, 1474
          Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 14 of 31


Heat Biologics (HTBX)




Catalyst Dates: Phase 2 data for non-small cell lung cancer due out February 28th

Buy Zone: $1.30 to $1.50

Profit Zone: $1.70 or higher

Stop Zone: $1.30 or below




Axovant Sciences (AXON)




Catalyst Dates: Phase 1/2 data for Parkinson’s disease due in March. Phase 1 data for gm2 gangliosidosis due out between now and March 31.

Buy Zone: $1.05 to $1.15

Profit Zone: $1.30 or higher

Stop Zone: $1.00 or below




Recro Pharma (REPH)




Catalyst Dates: FDA approval date for pain due out March 24

Buy Zone: $7.50 to $8.00

Profit Zone: $8.75 or higher

Stop Zone: $7.35 or below




I’ll be in touch again soon!

Cheers,

Kyle Dennis
The People's Trader

RagingBull, LLC
62 Calef Hwy. #233, (https://maps.google.com/?q=62+Calef+Hwy.+%23233,+Lee,+NH+03861&entry=gmail&source=g) Lee, (https://maps.google.com/?
q=62+Calef+Hwy.+%23233,+Lee,+NH+03861&entry=gmail&source=g) NH 03861 (https://maps.google.com/?
q=62+Calef+Hwy.+%23233,+Lee,+NH+03861&entry=gmail&source=g)

Manage Email Preferences (https://u6067039.ct.sendgrid.net/wf/click?upn=B3b2QVtR07unCLj8-2FpqBWvNn9zpQmDNp6szSs8fGLmhqcWIJbc-2BNeZSkQ-
2FZtPN4jQr36ADYJr90y6iTYRxXP2g-3D-3D_yGyZvKul4jc-2B-
2BcsM0BSSHHXscHFoKmgzZRTg8iRhKjBub3kTxBImd1pvBwRzDKM3y0mbW6pTu9Dl1f7ODX9qwmqFb-2FwQy6PHvkivZqtbUqsHIcAAS6tQruRv-
2Bt3zsicac82jBqmTn4pL9WO7xFUP0Wuyys7ZQJ6gpdZoEfXV-
2Bqr4MWF2Bqirjz29f7Glhz0DjvrxFFlgUv7HsF1lMKeJe2fBq16kC1wdUWVBaiC3Fz5sMHzebxrHMF9KXuoJkgyaQBWQiJL0PlxZ6HBBHkaLh-2BHnJWliLzA-
2BHVBJd9svhnl2xoKEENjFXwf2Iw-2B6R79DJloMVuCTeORCFDOd...) | Unsubscribe All* (https://u6067039.ct.sendgrid.net/asm/unsubscribe/?
user_id=6067039&data=s-S_lafQZMoyoqtmIa-moe86dXhxc2vVfW01weT-
7lZoQQW2pz6TDV6hV__AwpyU9MtW36UyLjN7id0cSUCQjIWFiRn6jh1wWQhNWIzA1qb_3N3xZY7jeV_otcjECbTUpmDR1RbhayzbI_BvENTAOhtta1ysyZUZ2NwkEdbE-
d7forBJH8lJ9E1Qcw6drdvucvu5yo33BsBgH4zYjtVqNWpwHwLyGInDkxTfyV7ymI3CzpxMyXS7RZRYcqLz9MMHGTUl6bVJkCZonnHWiIHw6jiKWQJq6_nsV6izZCqyioGeb-
rhnFP7rSCUn8kN-trfn2ec-TkCZ8K_WntCentunijwKHl1fIccambCdHs-jNVw4VlWlV0lW0S1AU65Tg2LFxhyjewN7ExZOE1KDZi0JGiSg8l0Y8EwC-kiMj...)




                                                                  Attachment B
                                                                                                                             PX 21, 1475
         Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 15 of 31


  * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us permission to e-
  mail you again.

  This e-mail was sent to the following lists: Biotech Breakouts FDA Insider Alerts

  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with either the U. S.
  Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website
  is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or
  to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
  discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in
  any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past
  performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
  what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities professional before making
  any investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information included on this website are
  based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
  express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
  appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information
  current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed
  on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table
  is accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of
  RagingBull.com, LLC.

  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription. Opting out of emails
  does not remove you from your service at BiotechBreakouts.com.




  --




  Trina Larson
  Realtor, CPA




  ]


  Thank You for Contacting Support.


   [V0EMDO-8GDL]
--
Trina Larson
Realtor, CPA




                                                                       Attachment B
                                                                                                                                       PX 21, 1476
                         Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 16 of 31




                                                                                             -,




                                                                                              Realtor, CPA
                                                                                              Trina Larson
          Attachment B
PX 21, 1477
           Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 17 of 31
From:            Trina Larson
To:              Robbins, Colleen B.
Subject:         Fwd: Sniper Report: A ‘Disruptor’ Stock With Bizarre Valuation
Date:            Tuesday, May 19, 2020 2:03:52 PM




---------- Forwarded message ---------
From: Trina Larson
Date: Mon, Feb 4, 2019 at 7:57 PM
Subject: Re: Sniper Report: A ‘Disruptor’ Stock With Bizarre Valuation
To: Kyle Dennis <kyle@biotechbreakouts.com>


I emailed you long ago that this service was not for me. I cannot sit in front of my
computer all day. When I get your alerts by the time I get to a computer an log in it is too
late. I tried some of your trades an lost. I emailed this long ago. I understand the initial
charge was not refundable, so fine. However, you are forcing me to pay $998 for a service
I do not want or use. I emailed your support the second you attempted to charge my card.
There was not warning received. It is wrong to not give someone the opportunity to say
no. I would like the recent charge on my credit card reversed. This is dishonest. Again,
please reverse/refund this charge.

Thank you.



Trina Larson
Realtor, CPA




On Mon, Feb 4, 2019 at 10:17 AM Kyle Dennis <kyle@biotechbreakouts.com> wrote:




                                                         Attachment C
                                                                                  PX 21, 1478
                                                         ■




Good morning,
I bought 1,200 shares of KPTI at $8.95.

Report below:

KPTI: A ‘Disruptor’ Stock With Bizarre Valuation Profile




Sections:
                                                                                                                      Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 18 of 31




I) A Bear Market For Stocks? Who Cares? Party On With Me.
II) Why Karyopharm Is The Next ‘Disruptor’
III) After Consulting With Oncologist, I Got Hooked On KPTI
IV) Why CAR T-Cell Therapy Is No Threat To Karyopharm
V) Valuation Estimate
VI) Valuation Estimate (Part II); These Data Don’t Lie
VII) If KPTI Is So Great, Why The Large Short Position?
I) A Bear Market For Stocks? Who Cares? Party On With Me.
As the financial system undergoes repricing of all assets to adjust to a definitively slower economic output in the


                                                Attachment C
                                                                                                  PX 21, 1479
   Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 19 of 31
U.S., Europe and China, stocks are now vulnerable to an adjustment to higher risk premiums of almost all financial
asset classes.
Aside from the blowing of the eye-popping Nasdaq bubble of 1996-2000, traders had never seen rich valuations
anything such as bellwether Amazon’s P/E of 160 and Price-to-Book-Value of 28-times, both of which were
supported by a measly after-tax profit margin of 4%.
But, when cheap global money conspired with low volatility and a stubbornly-long strong dollar, investors in search
for yield/returns and paid in a strong currency, a virtuous cycle of higher U.S. stocks providing a strong dollar
appeared to have no end.
Of course, we now know that the Fed’s rate-raising cycle and the bite of the trade war between the U.S. and China
showing up in the macro data have conspired to take stocks down. But, stock traders were the last to know about
any liquidity problems creeping into the financial system. The signs first appeared in October in the high-yield
corporate bond market, where the sensitivity to risk usually hits first.     
Matt Egan at CNN Business penned:
   Unbelievably low interest rates from global central banks forced investors to scour for returns elsewhere. Vast
   sums of money were poured into high-yield debt, allowing even some companies with shoddy balance sheets to
   borrow at reasonable rates.
   But that easy money has begun to slowly fade away, with the Federal Reserve simultaneously raising interest
   rates and trimming its towering balance sheet.
   At the same time, Wall Street is on high alert for signs of a recession. A downturn would cause trouble for some
   companies that reside in the junk bond market.
   Not surprisingly, investors backed away from that risky market late last year. Money has flown out of high-yield
   bond funds in 12 of the past 13 weeks, according to Bank of America Merrill Lynch.
   “There is concern that the earnings cycle has peaked. The trade war is not a great help,” said Mike Ning, chief
   investment officer at PhaseCapital, a boutique investment manager.
Earnings. Yeah, that’s going to be a problem in 2019, I think. Corporate guidance is now jibing with the macro data.
Any fudging of macro data from governments, or by institutions influenced heavily by governments, cannot be hidden
too long without guidance from 500 companies that comprise the S&P confirming the oftentimes heavily-massaged
official data It is guidance that reveals the real story about the global economy. And the story isn’t a good one.
Courtesy of Thomson Reuters, the chart (below) shows earnings expectations of the 500 companies of the S&P.
The graph indicates sharply lower earnings expected in 2019, confirming declining macro data prints across the
three largest economies of the world: U.S., Europe and China, whose combined economies represent approximately
60% of global output.
Exhibit A




                                                   Attachment C
                                                                                                    PX 21, 1480
  Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 20 of 31




Source: Thomson Reuters
Folks, this could be serious. During a global slowdown, forecasts tend to be optimistic. Therefore, I’ve become
cautious about the major indexes, and expect more downside coming as soon as the end of January.
What to do?
As my long-term subscribers have known for some years now, my business actually thrives during times as these.
As a value trader of unappreciated stocks, hot money chasing momentum stocks (FANG stocks and the like) flow
out and back into stocks with business models less sensitive to changes in overall capital flows.
In fact, a retreat to cash takes virtually all stocks down, independent of the fundamentals underlying these
businesses. In down markets, buying shares of a company whose model is not dependent upon consumers and
businesses ‘feeling flush’ almost always lead to attractive discounts
And that’s a good thing. But where do I look for value?
Forbes published a good article about what I do every day, entitled, History Shows That 'Disruptor Stocks' Will Make
You The Most Money In A Bear Market, wherein the author provides examples of ‘disruptor’ stocks.
   “Disruptor stocks” are companies that create, transform, and disrupt whole industries.
   Disruptors are not ordinary stocks. They don’t come in and compete with industry leaders. They destroy them.
For example, today I see cybersecurity and 5G as some of the most disruptive sectors. You can learn about the
stocks dominating these sectors in my recent special report, The Great Disruptors.
   Buy a disruptor early on, before it becomes a household name, and you’ll often stand to make profits of 1,000%
   or greater.
   Even better, as you’ll soon learn, disruptor stocks often thrive in bear markets.
   It’s a good addition to your portfolio as markets turn volatile.
   Here’s proof.
   In the 2008 Financial Crisis, Priceline’s Earning Grew Faster Than Ever
   Take Priceline (BKNG) for an example.
   Remember when you had to talk to a travel agent to book a vacation? Now you can book a whole trip from your
   computer in under ten minutes.
   Priceline was the main driving force behind this disruption.
   Its online booking platform dominates the $240 billion global travel services industry. Close to half of all vacations
   booked online today are booked through Priceline’s network of websites.
   Back in 2007, just before the financial crisis, Priceline was still a small firm with just $140 million in sales. In the
   next two years—2008 and 2009—its earnings surged 249%.



                                                   Attachment C
                                                                                                       PX 21, 1481
   Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 21 of 31
Sure, according to Forbes, 5G, cybersecurity and a handful of other macro-trending plays can keep you ‘in the
green’, no matter what the junk bond traders think. And I’ve featured some of these macro-trending plays in the
past.
And today, I’m introducing a new stock that takes Forbes’ article to the next and biggest step.
For those long-term subscribers to my stock picks newsletter, I favor pharmaceutical stocks during good and bad
times. And I look for management whose business model includes disrupting the competition --- all the time, not just
during bad times.
II) Why Karyopharm Is The Next ‘Disruptor’
And the stock I have for you at this time is Karyopharm (ticker: KPTI), a pharmaceutical company, whose lead drug
Selinexor is slated to become the disruptor in the cancer treatment industry.
In the case of Karyopharm, the company’s disrupting technologies come with a moat that has been dug after years
of preparation---preparation that any would-be competitor must also undergo. And the great thing about companies
such as Karyopharm, investors of the stock don’t have to wonder if competitors clandestinely plan to disrupt the
disruptor. A mere look at FDA submissions offers a birds-eye view of potential competition, as well as the time frame
in which trouble might arrive.
In the case of Karyopharm, the view reveals nothing on the horizon for many years to come.
Karyopharm launched on Nasdaq in 2013. Since the public offering, the company has progressed its lead drug
Selinexor through FDA trials for approval of novel treatments for:

    •
        Penta-refractory myeloma;


    •   Multiple myeloma and;


    •
        Diffuse large B-cell lymphoma (DLBCL)
As stated on its website, Karyopharm is an “industry leader” among companies targeting nuclear export
dysregulation as a mechanism to treat cancer.” I disagree. In fact, Karyopharm is the ONLY company on anyone’s
radar targeting nuclear export dysregulation (I.e. specifically the XPO1 protein) as a mechanism to treat cancer.
Karyopharm lead and and disruptive drug, Selinexor, has been the talk of oncology before the company began
phase I trials of the drug in 2013, the year Karyopharm came public. The drug’s promising effect upon the inhibition
of the eukaryotic protein XPO1, the protein regulating RNA functions and maintenance of cells, is considered by
many oncologists as the Holy Grail protein to target for the reestablishment of a normal cell function turned
cancerous.
It is generally accepted by oncologists that, if the human body’s normal function to purge cancer precursors and
allow regeneration of cell development (apoptosis), today’s “carpet bombing” process of cancer treatment --- as
CNBC Jim Cramer has described the present state of cancer treatment protocols --- spares patients the process of
killing healthy cells along with malignant ones during chemotherapy. After cancer cells have begun to replicate
themselves, the manipulation of the XPO1 protein’s function determines whether cells continue to grow malignantly
or healthfully.
With Selinexor on deck at the FDA, Karyopharm is expected to introduce this first-in-class inhibitor of the XPO1
protein as a novel approach to eradicate cancerous tissue. Selinexor has already cleared safety and efficacy
evaluations via FDA trials, and awaits a decision by the FDA for its approval.
At this time, the final and most meaningful step for investors of KPTI to consider comes when Karyopharm gains final
regulatory approval (or not) for the commercial sale of Selinexor when FDA officials convene on the Prescription
Drug User Fee Act (PDUFA) meeting date, scheduled for April 6, 2019.
The day of April 6 might be the day of the catalyst for an extended bull market for KPTI. Therefore, I have parsed
through lots of journals, articles and interviews before presenting in this report the very best sources of opinion about



                                                 Attachment C
                                                                                                    PX 21, 1482
   Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 22 of 31
the impact Selinexor is expected to impact the cancer market.
As a spoiler, the impact is truly disruptive.
III) After Consulting With Oncologist, I Got Hooked On KPTI
I’ve found one renowned expert in the myeloma field, and another expert whose credentials and involvement in the
discussions at medical conferences are extensive. Both do not represent Karyopharm.
The renowned expert in the field of nuclear medicine at John Theurer Cancer Center, David Siegel M.D., PhD, shed
the most insight into the magnitude and significance of the FDA trial results demonstrated by Selinexor. The other
expert, Christian Gasparetto M.D. of Duke Cancer Institute, Duke University, who I quote and link to her interview,
expounded my understanding in more detail regarding the role Selinexor has when combined with today’s front-line
agents.
As you’ll see, Dr. Siegel practically wrote this entire report for me. Aside from the brief discussion about the revenue
implications of an FDA approval of Selinexor might have for Karyopharm, Dr. Siegel touched upon all the points I
want to make in this report about the no. 1 catalyst for what could be a soaring stock price.
And comments made by Dr. Gasparetto about Karyopharm phase II STORM study (efficacy) and her opinion of the
study sealed the deal for me to delve much deeper into why oncologists are so excited about Selinexor.
After I spent a weekend delving into the data and comparative analysis surrounding Selinexor, I have come to agree
with Dr. Siegel and Dr. Gasparetto that this breakthrough drug is expected by them to be a very big deal.
So, what did Dr. Siegel say about Selinexor?
In a video, posted Jan. 8, 2018, Dr. Siegel enthusiastically described the breakthrough results of Selinexor in clinical
trials, and intimated that those results should easily clear FDA hurdles to commercialization and further
improvements for more effective commercial drugs in the coming years.
   We’ve had a number of clinical trials going on with Selinexor in the United States, right now. The first one is, just
   single agent Selinexor. And even in very, very heavily pre-treated patients, we’re seeing response rates of 20%.
   We’ve had drugs approved [by the FDA] with response rates in that kind of range in patients not nearly as heavily
   pre-treated.
Because of the results that Selinexor had reached by January 2018, the drug had been granted an Orphan Drug
Designation in the United States for the indication of multiple myeloma. In addition, the FDA has granted a Fast
Track designation for Selinexor for the treatment of heavily pre-treated patients suffering from multiple myeloma
(“MM”). We’ll know whether the drug has been approved for these indications on April 6, the PDUFA date.
   I think the wider scope of combinations is going to be where we really figure it out. And there are clinical trials
   going on in combination with Velcade, in combination with Revlimid, in combination with carfilzomib, in
   combination with pomalidomide, all of which have shown very, very exciting results.
More about the combination of drugs tested with Selinexor can be found on the company website, here. Early
results of Selinexor suggest the drug’s efficacy and tolerance increase when taken in conjunction with today’s
commonly prescribed agents.
   Theory is, that there are tumor-suppressor proteins that cancers try to get rid of, the first thing cancer tries to do is
   get rid of these regulatory molecules that prevent the [cancer] cell from proliferating, cause the cell to die. And
   tumor-suppressor proteins are critical in that regulatory process.
   What this molecule does is sort of trap those proteins in the nucleus of the cell, so that the levels rise and you get
   back some of this function. And I think it’s an incredibly exciting process.
Dr. Siegel continued his discussion of the breakthrough Karyopharm has achieved via Selinexor with an important
medical distinction the drug has reached. And that all-important distinction is, that Selinexor fulfills an “unmet need”
in the field of oncology.
“Unmet need.” Those specific words mean Selinexor and the drug’s derivative trials (conjoining with other agents)
typically gain special consideration at the FDA. In other words, Selinexor is not a me-too drug, and comes with
faster approval opportunities and lower cash-burn rates.
Dr. Siegel continued:



                                                  Attachment C
                                                                                                      PX 21, 1483
   Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 23 of 31
   Oncoproteins, proteins that are mutated and go out from the nucleus, while the messenger RNAs that code for
   their synthesis go out from the nucleus, and these proteins that cause proliferation, that cause all kinds of other
   processes to go on that we don’t want that can be inhibited, as well.
   It’s really a different kind of target than we are used to in oncology, in general, and myeloma, specifically. And I
   think, while it has been a somewhat difficult molecule from a toxicity prospective, we’re starting to understand how
   to deal with some of these toxicities. And I think the spectrum of activity that we’ve seen is remarkable.
   Patients, who clearly have no other alternatives, who have responded to this type of therapy, we now have a new
   definition for unmet need in myeloma.
   And now there’s some early data on combining this molecule with other agents, like lenalidomide, carfilzomib, like
   Velcade, like pomalidomide. And incredibly, even in patients who are highly refractory to those drugs,when you
   add Selinexor to it, the responses get reestablished. And the synergies, the combinations are so effective that we
   can pullback on the doses we’re using so that the drug is much, much better tolerated.
   So, I think this is one of the most exciting things. And I think there will be second and third-generation XPO1
   inhibitors and potentially other targets in the nuclear pore.
   While it’s not a high-profile drug that people are talking about all the time, I think it’s an incredibly exciting drug.
Speaking to a reporter at the ASH: 2018 conference, Christian Gasparetto M.D. of Duke Cancer Institute, Duke
University explained in an interview the results of the STORM study, the study in which efficacy rates were achieved
when Selinexor was taken with dexamethasone.
Overall, the Selinexor/dexamethasone therapy reached a positive response rate of 26.2% among heavily pre-treated
patients, “which is amazing to have a signal [this high] in this population of patients,” Dr. Gasparetto said. See page
10 & 11 of the presentation material at the JP Morgan Healthcare Conference of January 7, 2019.
When combined with low-dose dexamethasone, Selinexor reached a 79% positive response rate, “which is an
incredible response,” she said. And added:
   …with about one-third of patients achieving, actually, what we call a ‘very good partial response’, where we have
   at least a 90% reduction of the myeloma, a pretty deep response. If we take into account even the minor
   response, the overall response was up to 88%. So, an incredible response for this population of patients [the
   worst patients of all myeloma cases].
Time of response for those patients among the best response to treatment was one month. Patients with minor
responses, the amount of time needed for response to treatment is approximately seven months.
Dr. Gasparetto concluded that, because of these “incredible” results, the approval of Selinexor in combination with
low-dose dexamethasone should be approved and available to patients “very soon --- I hope.”
The XPO1 protein. For a moment, allow me to delve a little into this critical protein of the human body. It is this
protein and its successful manipulation that has gained Karyopharm special consideration at the FDA.
Without lengthening this report beyond my presentation of conclusions drawn about Selinexor by experts in
oncology, I refer readers to the company’s presentation report at the JP Morgan Healthcare Conference of January
2019. In the report, page 6, you’ll find a graphic and more information about the XPO1 protein; how it functions; and
why it’s an important target protein in the science of oncology.
An addition report from Science Direct discusses the XPO1 protein and the implications Selinexor, and Eltanexor ---
the company’s second-generation drug --- of improving tolerability and survival rates. From this report, investors
should take away one thing, which is, that a successful outcome at the FDA for Selinexor, and a successful outcome
of second-generation drug: Eltanexor, are believed by oncologists to be the beginning to similar treatment protocols
and improved survival rates among patients afflicted with other cancers. That is why I think KPTI might be a stock
worth due diligence from the perspective of a long-term holding time period, in addition to the play coming up April 6.
In the report, Science Direct discusses the small molecule inhibitors of XPO1, and the implications of Eltanexor (and
subsequent generations) as the potential next drug positively impacting the top line of Karyopharm for many years to
come.
Science Direct states:



                                                   Attachment C
                                                                                                        PX 21, 1484
      Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 24 of 31
       Eltanexor, a second-generation SINE [selective inhibitor of nuclear export] compound with minimal blood–brain
       barrier penetration and improved tolerability profile in preclinical studies, is currently in phase I clinical studies.
       Significant antitumor activity of SINE compounds has been reported in preclinical studies of solid organ
       malignancies such as pancreatic cancer, breast cancer, lung cancer, renal cancer, and melanoma, as well as
       hematologic malignancies such as acute myeloid leukemia, chronic lymphocytic leukemia, and mantle cell
       lymphoma, which have been reviewed previously. In the present review, we have focused on the effects of SINE
       compounds in MM [multiple myeloma].



    Now you’ve been briefed about Selinexor and its history.
    At this point, I’ve demonstrated the value proposition of holding the stock for a short and long haul, with the long haul
    as my preference, at this time.
    But what about Karyopharm competition?
    As I’ve stated, there is no competition anywhere on the horizon for a competing drug that alters the mechanism of
    the XPO1 protein in any way close to the biotechnologies of Selinexor. But what about alternative approaches to the
    treatment of myeloma?
    IV) Why CAR T-Cell Therapy Is No Threat To Karyopharm
    Some investors might balk at KPTI and its lead drug because of all the fanfare surrounding CAR T-Cell therapy.
    Well, that’s look at that therapy. And after I lay out the insanity associated with the financial implications of this
    treatment protocol, you’ll drop your fear of CAR T-Cell therapy as a competing force like handling a hot poker.
    CAR T-Cell therapy offered by Gilead and Novartis not only doesn’t achieve impressive enough results to warrant a
    price tag of between $373,000 and $475,000 per round of treatment protocols, insurers have begun to balk at the
    50/50 chance of success, literally, that comes with this outrageous fee.
    In response, Novartis has agreed to not charge if the treatment doesn’t show a response within one month of the
    protocol, which, at first blush, might sound like an attractive proposition. But after one month positive responses, no
    assurances can be made of efficacy by the end of the treatment period.
    And Gilead has not agreed to such an arrangement.
    When compared with the average cancer treatment cost of $163,381 per patient, the high cost of CAR T-Cell
    therapy becomes a roadblock to treatment for most patients who don’t respond to up to seven front-line therapies. In
    these cases, patients don’t experience medication toxicity; but instead, they experience financial toxicity, as
    insurance providers balk at the price tag of CAR T-Cell therapy taken within a context of response rates.

--



....
Trina Larson
Realtor, CPA




                                                       Attachment C
                                                                                                           PX 21, 1485
        Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 25 of 31
From:           Trina Larson
To:             Robbins, Colleen B.
Subject:        Fwd: Refund
Date:           Tuesday, May 19, 2020 1:56:28 PM




---------- Forwarded message ---------
From: Trina Larson
Date: Mon, Feb 4, 2019 at 8:07 PM
Subject: Refund
To: <support@ragingbull.com>


You have charged my credit card for another year of your service. I emailed long
ago this was not for me. I have not authorized you to charge my credit card
$998.00 AGAIN, I do not want your service, it is not for me. I fulfilled the first
year. Please kindly reverse/refund the charge for $998.00 you have just made.
Again, I do not want your service.
You are as you profess "self made millionaires" I hope you got that way trading
stocks and not taking peoples' money.
Again, please reverse/refund my credit card for $998.00 and do not charge my card
again.
Thanks.

Trina


Trina Larson


...
Realtor, CPA




--
Trina Larson


...
Realtor, CPA




                                               Attachment D
                                                                    PX 21, 1486
                                                           Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 26 of 31




---------- Forwarded message ---------
From: Trina Larson
Date: Wed, Feb 20, 2019 at 12:55 AM
Subject: Re: Regarding: Your review of www.biotechbreakouts.com: Can you help? - Ticket #2141226
To: Trustpilot Compliance <compliance@trustpilot.com>


Just leave me alone. Your website serves absolutely NO PURPOSE whatsoever.


On Wed, Feb 20, 2019 at 12:54 AM Trina Larson                                  > wrote:
 Im merely stating the facts. I did not offer opinion only the facts as they stand


 On Tue, Feb 19, 2019 at 6:36 PM Trustpilot Compliance <compliance@trustpilot.com> wrote:
  ##- Please type your reply above this line -##




                                               *        Trustpilot


                                                   Quality & Compliance (Trustpilot)
                                                   Feb 20, 00:36 CET

                                                   Hi Larson,


                                                   Thank you for getting back to us. We allow all reviews positive or negative, however when a
                                                   review violates our Guidelines we have to ask the reviewer to edit the review. If you are unable to
                                                   edit your review so it is within our Guidelines, we will have to keep it offline.


                                                   Many thanks in advance.




                                                                                                    1
                                                                                              Attachment E
                                                                                                                                  PX 21, 1487
    Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 27 of 31




TRUS'fPILOT CONTENT ENlEGRflY lEAM




Larson
Feb 19, 19:32 CET




Allowing only neutral or positive reviews is not honest or realistic.




Trina Larson
Realtor, CPA




Quality & Compliance (Trustpilot)
Feb 19, 17:58 CET



                                                 2
                                          Attachment E
                                                                        PX 21, 1488
      Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 28 of 31




Hi Larson,


Thank you for getting back to us and addressing your concerns. Unfortunately, the review is not
within our Guidelines as it contains accusatory/defamatory statements such as "they have charged
me $998.00 in ADVANCE and are refusing to refund my money". Therefore, we kindly ask you to
please update the review so it no longer contains any form of accusatory/defamatory statements.
Once the review has been updated and is within our Guidelines, then we will be able to reinstate
the review.


Many thanks in advance and we do apologize for the inconvenience.
https://support.trustpilot.com/hc/en-us/articles/201839063-Edit-or-delete-your-review

 ·IV _..II- •-· -
 ~
lRl!JSTPUDTOONlENT INTEGliUrY TEAM




Larson
Feb 17, 03:29 CET

I see so you don't want any negative reviews. They must pay you. My experience was negative.
Their stock alerts come way too late to act upon. They renewed my subscription without notice or
my authorization. I called immediately when the charge hit my credit card. Now I know not to
trust the reviews on your website. Thanks for clearing that up.



Trina Larson
Realtor, CPA




Quality & Compliance (Trustpilot)
Feb 15, 20:50 CET



                                               3
                                         Attachment E
                                                                           PX 21, 1489
      Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 29 of 31



Hi Larson,


Thank you for getting back to us and addressing your concerns. Please understand that Trustpilot
is a neutral review based company and we must apply our Guidelines
(https://legal.trustpilot.com/user-guidelines) evenly and fairly across the board. The reason we
have contacted you is because your review is not within our Guidelines as it contains
accusatory/defamatory statements such as "they have charged me $998.00 in ADVANCE and are




                                           -
refusing to refund my money". Therefore, we kindly ask you to please update the review so it no
longer contains any form of accusatory/def          statements.


Many thanks in advance and we do apologize for the inconvenience.
https://support.trustpilot.com/hc/en-us/articles/201839063-Edit-or-delete-your-review



lRUSTPIILOT CONTENT IINTEGRrrY TEAM




Larson
Feb 15, 02:18 CET

“they have charged me $998.00 in ADVANCE and are refusing to refund my money”
My credit card was charged for services not yet received. That constitutes being charged in
advance.



Trina Larson
Realtor, CPA




Larson
Feb 15, 02:16 CET




                                               4
                                         Attachment E
                                                                          PX 21, 1490
      Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 30 of 31



“they have charged me $998.00 in ADVANCE and are refusing to refund my money”
How is this offensive? It is what they did. There is nothing in appropriate about this.

Trina Larson
Realtor, CPA




Quality & Compliance (Trustpilot)
Feb 14, 22:58 CET

Dear Larson,


Thanks for using Trustpilot to review www.biotechbreakouts.com.


www.biotechbreakouts.com has reported your review for containing language that’s accusatory or
defamatory. The following is problematic:
“they have charged me $998.00 in ADVANCE and are refusing to refund my money”

We can't allow these kinds of statements on Trustpilot because they risk causing offence to
people, contravene our User Guidelines, and may also break the law.


We'd really like to put your review back online. All you need to do is change or take out the part
that we've highlighted above.

Here’s how:


1. Log in to your profile using this link.

2. Modify your review of www.biotechbreakouts.com so that it still explains why you're
    dissatisfied, but doesn’t contain the wording identified above.

3. Click on Post your updated review.


Once you’ve updated your review, we’ll look at your changes. If your review no longer contravenes



                                                5
                                          Attachment E
                                                                             PX 21, 1491
               Case 1:20-cv-03538-GLR Document 12-5 Filed 12/07/20 Page 31 of 31



         our guidelines for the reason it was reported, we’ll reinstate it and let you know. Please make the
         changes within 7 days. Otherwise, we’ll unfortunately have to keep your review offline. It won’t be
         deleted, but it will stay offline until we hear from you again.


         If you have any questions then please ask us, or visit our Support Center.


         Best regards,



          lRlJISTPU.DTGONTENT INTEGRllY TEAM




I I




                                                         Trustpilot A/S
                                      Pilestraede 58, 5th floor, 1112 Copenhagen K, Denmark
                                                     Company no. 30276582


                                                    Trustpilot privacy policy
       [OLP30O-9RYP]
      --




 --
 Trina Larson
 Realtor, CPA
                                                             6
                                                     Attachment E
                                                                                              PX 21, 1492
